      Case 4:20-cv-03969 Document 1 Filed on 11/20/20 in TXSD Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

LISA ADAMS                                       §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §            CIVIL ACTION NO. 4:20-cv-03969
                                                 §                                    JURY
ROSS DRESS FOR LESS, INC.                        §
                                                 §
       Defendant.                                §

                                   NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT COURT:

       Defendant ROSS DRESS FOR LESS, INC., (“Ross”) hereby files this Notice of

Removal pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, removing the above-captioned case to

the United States District Court for the Southern District of Texas, Houston Division. The

grounds for removal are as follows:

                                          I. Introduction

       1.      Plaintiff Lisa Adams (“Plaintiff” or “Adams”), at the time this action was

commenced, was, and still is, a resident and a citizen of Texas. See Exhibit A at p. 2.

       2.      Defendant Ross, at the time this action as commenced, was, and still is, a resident

and citizen of Virginia and California.

       3.      On or about April 23, 2020, Plaintiff commenced a lawsuit in the 164th Judicial

District Court of Harris County, Texas, Cause No. 2020-25339, styled Lisa Adams v. Ross Dress

for Less, Inc. Plaintiff claims that on or about December 20, 2019, she was an invitee at a Ross

store, located at 10706 Eastex Freeway, Houston, Texas, when she tripped and fell on an uneven




                                                 1
       Case 4:20-cv-03969 Document 1 Filed on 11/20/20 in TXSD Page 2 of 5




entry rug on the ground of Defendant’s establishment. Id. Plaintiff contends that she suffered

severe injuries as a result of same. Id.

                                        II. Grounds for Removal

     A. Complete Diversity of Citizenship Exists Between the Parties and the Amount in
        Controversy Exceeds $75,000.00

        4.       Plaintiff is a citizen and a resident of Texas. Ross is a citizen and a resident of

Virginia and California. Thus, the parties are completely diverse. See 28 U.S.C. § 1332(a).

        5.       Further, Plaintiff is seeking damages in excess of $75,000.00. In particular,

Plaintiff’s petition is vague with regard to the amount of damages she is seeking. See Exhibit A

at p. 1. However, upon receiving the petition, Defendant requested clarification from Plaintiff

pertaining to the amount of damages she is seeking and further requested confirmation through a

proposed stipulation that the Plaintiff’s damages did not exceed $75,000.00. While Plaintiff,

through her counsel, advised that there was nothing to suggest the damages would exceed

$75,000.00, Plaintiff did not agree to the proposed stipulation. See Exhibit H. On November 16,

2020, Plaintiff served medical and billing records where past and future medical expenses total

approximately $143,712.00. See Exhibit I. After receipt of the records, Defendant again

requested confirmation and stipulation regarding the amount in controversy from Plaintiff, which

has not been provided. See Exhibit H. Given the records that Plaintiff produced, the estimate of

damages that has been put at issue in this action by Plaintiff and the amount in controversy

exceeds $75,000.00. 1

B.      Venue is Proper in This Division and in This District.



1
  See Randle v. Pilot Travel Centers LLC, No. 4:20-cv-00714, 2020 WL 2766133 *1 (S.D. Tex. May 28, 2020)
(holding that under Texas law, Plaintiff cannot plead a specific amount of damages beyond the ranges defined in
Texas Rule of Civil Procedure 47(c) and to conclusively establish the amount in controversy and avoid removal,
plaintiff must file an affidavit, stipulation, or other statement limiting recovery alongside a petition).



                                                      2
       Case 4:20-cv-03969 Document 1 Filed on 11/20/20 in TXSD Page 3 of 5




       6.     Plaintiff filed this action in Harris County, Texas. The Houston Division of the

Southern District of Texas encompasses Harris County, Texas. Thus, this district and division

embrace the place where the state court action is pending. See 28 U.S.C. §1441(a).

                         III. Procedural Requirements for Removal

       7.     This Notice of Removal is filed within thirty days of the date on which Defendant

was served a copy of an amended pleading, motion, order or other paper from which it may be

ascertained that the case is one which is or has become removable and less than 1 year after

commencement of the action. Thus, this Notice of Removal is timely.          See 28 U.S.C. §§

1446(b)(3) and 1446(c)(1).

       8. Copies of all processes, pleadings, and orders have been filed separately with this

Court. See 28 U.S.C. § 1446(a).

   •   Exhibit A: Plaintiff’s Original Petition;

   •   Exhibit B: Citation issued to Ross Dress for Less, Inc.;

   •   Exhibit C: Notification of Service of Process;

   •   Exhibit D: Defendant’s Original Answer;

   •   Exhibit E: Docket Sheet;

   •   Exhibit F: List of all Counsel of Record/Parties; and

   •   Exhibit G: Index of Matters being filed.

       9.     A copy of this Notice of Removal will be filed with the Harris County District

Clerk’s office and served on the Plaintiff promptly. See 28 U.S.C. § 1446(d); see also Nixon v.

Wheatley, 368 F. Supp. 2d 635, 640 (E.D. Tex. 2005) (Crone, J).

       10.    The filing fee has been paid to the Clerk.




                                                   3
      Case 4:20-cv-03969 Document 1 Filed on 11/20/20 in TXSD Page 4 of 5




       11.     A jury fee was paid in state court, and Defendant hereby requests a jury trial in

this cause of action.

                                          IV. Prayer

       12.     WHEREFORE, PREMISES CONSIDERED, Defendant Ross Dress for Less, Inc.

prays that the above-styled action now pending in the 164th Judicial District Court of Harris

County, Texas be removed there from, to this Honorable Court.

       13.     This Notice of Removal is filed subject to and without waiver of any defenses or

objections to Plaintiff’s Original Petition as allowed by the Federal Rules of Civil Procedure or

by any applicable law.

                                            Respectfully submitted,

                                            GERMER PLLC

                                            By:___/s/ Troy A. Williams
                                                  Troy A. Williams
                                                  State Bar No. 00788678
                                                  Federal Bar No. 19043
                                                  America Tower
                                                  2929 Allen Parkway, Suite 2900
                                                  Houston, Texas 77019
                                                  Telephone: (713) 650-1313
                                                  Facsimile: (713) 739-7420
                                                  Email: twilliams@germer.com

                                            LEAD ATTORNEY FOR DEFENDANT, ROSS
                                            DRESS FOR LESS, INC.

Of Counsel:

Yanet M. Benitez
State Bar No. 24092124
Federal Bar No. 2905520
Germer PLLC
America Tower
2929 Allen Parkway, Suite 2900
Houston, Texas 77019
Telephone: (713) 650-1313



                                               4
      Case 4:20-cv-03969 Document 1 Filed on 11/20/20 in TXSD Page 5 of 5




Facsimile: (713) 739-7429
ybenitez@germer.com

                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument has been duly
served o the following counsel through the Court’s CM/ECF system and facsimile on the 20th
day of November, 2020.

Via facsimile and e-serve
e-service@daspitlaw.com
rbarrera@daspitlaw.com
(713) 587-9086
Roberto Barrera
Daspit Law Firm
440 Louisiana St., Suite 1400
Houston, Texas 77002


                                                  ____/s/ Troy A. Williams_______
                                                         TROY A. WILLIAMS




                                              5
